UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-1616



In re: CURTIS RICHARDSON,

                    Petitioner.



   On Petition for Writ of Mandamus. (4:15-cr-00492-RBH-1; 4:16-cv-02981-RBH)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Curtis Richardson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Richardson petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an order

from this court directing the district court to act. We find the present record does not reveal

undue delay in the district court. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2